Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0151583).
Regarding claim 1, Takahashi discloses that, as illustrated in Fig. 1, a pneumatic tire with a designated rotation direction, comprising: a plurality of circumferential main grooves (Fig. 1, items 2 and 3) formed in a tread surface (Fig. 1, item 1) and extending in a tire circumferential direction (as shown); a plurality of lug grooves (Fig. 1, item 4) formed in the tread surface and extending in a tire lateral direction (as shown); and a plurality of blocks (Fig. 1, item 5 (including 5a, 5b, 5c, 5d and 5e)), each of the plurality of blocks being defined on both sides in the tire circumferential direction by the plurality of lug grooves and comprising at least one end in the tire lateral direction defined by the plurality of circumferential main grooves; wherein the plurality of circumferential main grooves are repeatedly bent and oscillate (as shown in Fig. 1) in the lateral direction while extending in the tire circumferential direction; the plurality of lug grooves, which are connected to the plurality of circumferential main grooves from both sides 
a cross circumferential main groove (see label of cross circumferential main groove in attached annotated Figure I) is one of the plurality of circumferential main grooves which forms a cross portion at which the plurality of lug grooves is connected to the plurality of circumferential main grooves from an inner side in the lateral direction;
a cross lug groove (see label of cross lug groove in attached annotated Figure I) is one of the plurality of lug grooves which forms the cross portion;   
a cross block (see label of cross block in attached annotated Figure I) is one of the plurality of blocks defined on an inner side in the tire lateral direction by the cross circumferential main groove;  
a center line intersection point (see label of center line intersection point in attached annotated Figure I) is an intersection point of a center line (see label of item 24 in attached annotated Figure I) of the cross lug groove in a groove width direction at a position at which the cross lug groove is connected to the cross circumferential main groove and an edge portion (see label of edge portion in attached annotated Figure I) of the cross block on a side defined by the cross circumferential main groove;
a distance Lf (see label of Lf in attached annotated Figure I) is from the center line intersection point to a center line (see label of 25 in attached annotated Figure I) of a groove width of one of the plurality of lug grooves which defines the cross block on a front side in a tire rotation direction; and

as can be seen from attached annotated Figure I, a relationship between the distance Lf and the distance Lb is within a certain range; Takahashi realizes that the relationship between the distance Lf and the distance Lb is determined by how to arrange the circumferential main grooves and related lug grooves (including the shape of the cross block) to achieve a specific range of the phase difference that may significantly reduce the noise ([0009]); in other words, the relationship between the distance Lf and the distance Lb is a result effective variable;
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationship between the distance Lf and the distance Lb is within a range of 1.0 <= (Lb/Lf) <= 1.2) as a result of routine optimization of the result effective variable of the tread deformation in an effort to have, on the tread surface, polygonal blocks closely and densely arranged and capable of reducing the noise in a high dimension to the tire.

    PNG
    media_image1.png
    700
    818
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 from the teachings of Takahashi)
	Regarding claim 3, Takahashi discloses that, as illustrated in attached annotated Figure II, in the pneumatic tire the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have an amplitude F (see label of F in attached annotated Figure II) in the tire lateral direction. Takahashi discloses that groove width d3 circumferential main grooves (Fig. 1, item 2) is 10 mm (see Table 1 (in pg. 6) in the teachings of Takahashi). For one of ordinary skilled in the art, the groove width d3 of circumferential main grooves will play a major role to determine the amplitude F. Furthermore, Takahashi discloses that the relationship between the distance Lf 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the plurality of circumferential main grooves have the amplitude F in the tire lateral direction within a range of 5.0 mm <= F <= 12.0 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to have, on the tread surface, polygonal blocks closely and densely arranged and capable of reducing the noise in a high dimension to the tire.
Regarding claim 4, Takahashi discloses that, as illustrated in attached annotated Figure II, in the pneumatic tire the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have a distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) of the plurality of circumferential main grooves, where
the distance Ws is from a position of an inward bend point (see label of inward bend point in attached annotated Figure II) in the tire lateral direction and a position of an outward bend point (see label of outward bend point in attached annotated Figure II) in the tire lateral direction; the inward bend point is a bend point of an edge portion (see label of the edge portion on the outer side in attached annotated Figure II) on an outer side in the tire lateral direction at a bent portion (as shown in Figure II) protruding inward in the tire lateral direction; the outward bend point is a bend point of an edge portion (see label of the edge portion on the 
as mentioned above, the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have a distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) of the plurality of circumferential main grooves; Takahashi discloses the amplitude F in the tire lateral direction is a result effective variable (in claim 3); For the similar reason, Takahashi realizes that the distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) will be a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the distance Ws in the tire lateral direction within a range of -0.2 <= (Ws/Wg) <= 0.2 mm with respect to an average groove width Wg) as a result of routine optimization of the result effective variable of the tread deformation in an effort to have, on the tread surface, polygonal blocks closely and densely arranged and capable of reducing the noise in a high dimension to the tire.

    PNG
    media_image2.png
    723
    557
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 1 in the teachings of Takahashi)
   Claims 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0151583) as applied to claim 1.
Regarding claim 2, Takahashi discloses the pneumatic tire having multiple blocks on the tread surface. However, Takahashi does not disclose an extra bending on the edge portion of the cross block on the tread surface. In the same field of endeavor, pneumatic tire, Naruo discloses that, as illustrated in attached annotated Figure III, in the pneumatic tire a relationship between a length Lbf (see label of Lbf in attached annotated Figure III) and a length Lbb (see label of Lbb in attached annotated Figure III) is in a certain range where
the length Lbf is from the center line intersection point (see label of 33 in attached annotated Figure III; label of 24’ is the center line of lateral lug groove 24) to a portion of the edge portion on a front side (see label of front side in attached annotated Figure III) in the tire rotation direction (see label of B (the arrow B direction indicates the tire rotation direction ([0023])) in attached annotated Figure III); and
the length Lbb is from the center line intersection point to a portion of the edge portion on a rear side (see label of rear side in attached annotated Figure III) in the tire rotation direction;
Naruo discloses the pneumatic tire having plural width direction grooves (including multiple sipes). The water discharge ability of the width direction groove can accordingly be raised, enabling wet weather performance to be enhanced ([0016]). Thus, Naruo realizes that the relationship between a length Lbf and a length Lbb is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the relationship between a length Lbf and a length Lbb is within a range of 0.8 <= (Lbb/Lbf) <= 1.2) as a result of routine optimization 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teachings of Naruo to have that the relationship between a length Lbf and a length Lbb is within a range of 0.8 <= (Lbb/Lbf) <= 1.2. Doing so be possible to enable wet weather performance of the tire to be enhanced, as recognized by Naruo ([0016]).

    PNG
    media_image3.png
    617
    723
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 1 in the teachings of Naruo)
Regarding claim 5, Takahashi discloses that, as illustrated in attached annotated Figure II, in the pneumatic tire the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have an amplitude F (see label of F in attached annotated Figure II) in the tire lateral direction. 3 circumferential main grooves (Fig. 1, item 2) is 10 mm (see Table 1 (in pg. 6) in the teachings of Takahashi). For one of ordinary skilled in the art, the groove width d3 of circumferential main grooves will play a major role to determine the amplitude F. Furthermore, Takahashi discloses that the relationship between the distance Lf and the distance Lb is determined by how to arrange the circumferential main grooves and related lug grooves (including the shape of the cross block) to achieve a specific range of the phase difference that may significantly reduce the noise ([0009]). Thus, Takahashi realizes that the amplitude F in the tire lateral direction is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the plurality of circumferential main grooves have the amplitude F in the tire lateral direction within a range of 5.0 mm <= F <= 12.0 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to have, on the tread surface, polygonal blocks closely and densely arranged and capable of reducing the noise in a high dimension to the tire.
Regarding claim 6, Takahashi discloses that, as illustrated in attached annotated Figure II, in the pneumatic tire the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have a distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) of the plurality of circumferential main grooves, where
the distance Ws is from a position of an inward bend point (see label of inward bend point in attached annotated Figure II) in the tire lateral direction and a position of an outward bend point (see label of outward bend point in attached annotated Figure II) in the tire lateral 
as mentioned above, the plurality of circumferential main grooves (Fig. 1, items 2 and 3) have a distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) of the plurality of circumferential main grooves; Takahashi discloses the amplitude F in the tire lateral direction is a result effective variable (in claim 3); For the similar reason, Takahashi realizes that the distance Ws (see label of Ws in attached annotated Figure II) in the tire lateral direction with respect to an average groove width Wg (see label Wg in attached annotated Figure II) will be a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the distance Ws in the tire lateral direction within a range of -0.2 <= (Ws/Wg) <= 0.2 mm with respect to an average groove width Wg) as a result of routine optimization of the result effective variable of the tread deformation 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742